Citation Nr: 0416087	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  00-01 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of cuts to 
the right arm, right side of the face, and/or the chin.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran served on active duty from December 1956 to July 
1959.

This case first came before the Board on appeal from a 
January 1999 rating decision in which the RO denied the 
veteran's claim of entitlement to service connection for cuts 
to the right arm, right side of the face, and/or the chin.  
In September 2002, the Board denied the veteran's appeal.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (the Court) which, by means of 
an Order issued in November 2003, vacated the Board's 
September 2002 decision and remanded the case to the Board 
for action in accordance with a Joint Motion to Vacate and 
Remand.  The Joint Motion will be discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After having reviewed the Joint Motion, as adopted by the 
Court, the Board believes that a remand of this issue is 
necessary.

The Joint Motion found that the Board's September 2002 
decision was deficient because it "failed to discuss whether 
the Secretary [of VA] provided notice to the veteran 
regarding what information and evidence, if any, was to be 
provided by the claimant and what portion was to be provided 
by the Secretary."  [Joint Motion, page 2].  See 38 U.S.C. § 
5103 and Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

After having carefully considered the matter, the Board finds 
that a remand is in order to ensure full and complete 
compliance with the enhanced duty to notify and duty to 
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA).  The RO provided the veteran with general notice of 
the statutory and regulatory provisions relevant to his claim 
in the statement of the case furnished to him in October 
1999, to include VA's general duty to assist claimants in the 
development of their claims; however, he has not been 
provided specific notice of the VCAA's requirements, 
particularly VA's obligation to inform the claimant which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  

Because the Board cannot rectify this deficiency on its own, 
see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must furnish the veteran and his 
representative a VCAA letter which 
specifically informs the veteran 
regarding what information and evidence 
is to be provided by the claimant and 
what portion is to be provided by VA.

2.  Thereafter, after undertaking any 
additional development which it deems to 
be necessary, VBA must readjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




